UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1781


In Re:   BENNIE AUSTIN MACK, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (1:08-cr-00267-WO-1; 1:13-cv-00175-WO)


Submitted:   June 24, 2013                  Decided:   July 11, 2013


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bennie Austin Mack, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bennie   Austin   Mack,   Jr.   petitions    for   a   writ   of

mandamus, alleging that the magistrate judge has unduly delayed

in ruling on his May 20, 2013 request for order pertaining to

his pending 28 U.S.C. § 2255 (2006) motion.           He seeks an order

from this court directing the magistrate judge to act.           We find

the present record does not reveal undue delay in the district

court.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        PETITION DENIED




                                    2